Citation Nr: 0524510	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-16 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The veteran had active military service from October 1961 to 
May 1972.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  The appellant is the 
veteran's son.        


FINDINGS OF FACT

1.  The appellant is the veteran's son, and his date of birth 
is November [redacted], 1975.   

2.  By a rating decision, dated on January 29, 2003, the 
veteran was first awarded a permanent and total disability 
rating based on service-connected disability, with an 
established effective date of July 9, 2002.  

3.  In December 2003, the appellant first filed a claim for 
educational assistance benefits under Chapter 35.  

4.  The appellant reached his 26th birthday on November [redacted], 
2001, before the effective date of a finding of permanent and 
total service-connected disability on behalf of the veteran.








CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a January 2004 decision letter, the RO informed the 
appellant that his claim for Dependent's Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, was denied because under applicable VA law, he was 
ineligible to receive those benefits.  Thus, in this regard, 
although the Board recognizes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), nevertheless, in a case such as 
this, where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi,  15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board has 
decided the appeal on the current record without any further 
consideration of the VCAA, and will deny the appellant's 
claim solely because of a lack of entitlement under the law.

In the instant case, the pertinent facts are not in dispute.  
The evidence of record reflects that the veteran is now in 
receipt of a permanent and total disability rating based on 
service-connected disability.  The effective date for this 
rating is July 9, 2002.   

The appellant first filed his application for the receipt of 
educational assistance benefits under Chapter 35 in December 
2003.  In this application, he reported that he was the 
veteran's son and that his date of birth was November [redacted], 
1975.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2004).  The record shows 
that the appellant is the veteran's son, and that the veteran 
is now in receipt of a permanent and total disability rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2004).  The Board has carefully reviewed the record and 
notes that it is undisputed that the appellant reached his 
26th birthday on November [redacted], 2001, approximately eight months 
before the July 2002 effective date of the veteran's 
permanent and total service-connected disability rating.  
Accordingly, the appellant is not eligible for Chapter 35 
educational assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt him from application of this 
regulation.  The observes that in certain cases, Chapter 35 
educational assistance benefits may be awarded after age 26 
and up to age 31, and in some very limited situations, even 
beyond age 31.  38 C.F.R. § 21.3041 (2004).  However, the 
appellant's situation is not one of these instances.

Under 38 C.F.R. § 21.3041(a) (2004), the basic beginning date 
of eligibility for educational assistance is normally the 
date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2004).  
The beginning date for eligibility for benefits can be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) 
(2004).  Also, the beginning date may be extended if the 
permanent and total disability rating is assigned after the 
child reaches 18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2004).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
his case.

Furthermore, the basic ending date for eligibility for 
educational assistance can also be tolled in certain 
situations.  Under 38 C.F.R. § 21.3041(d) (2004), the ending 
date for eligibility for educational assistance may be 
modified for up to eight years beyond the qualifying event, 
but in no case beyond the date the child reaches age 31.  In 
order to modify the ending date, however, the qualifying 
event must occur between the time the child reaches age 18 
and when the child reaches age 26, and not thereafter.  See 
38 C.F.R. § 21.3041(d).  Accordingly, although there is a 
qualifying event exception pertaining to the award of 
permanent and total disability to the veteran under 38 C.F.R. 
§ 21.3041(d)(1) (2004), it may not be used to modify the 
basic ending date for eligibility for educational assistance 
in this case, again because the appellant had already reached 
the age of 26 at the time of the award of permanent and total 
disability to the veteran.

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond her 26th birthday, 
but not to exceed her 31st birthday, in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control, as listed at 38 C.F.R. § 21.3043 (2004).  If it is 
found that a suspension of a program of education was in fact 
due to conditions beyond the eligible person's control, then 
the ending date may be extended for the length of the period 
of suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2004).  This provision, 
however, applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing his education, but has to stop his education because 
of certain events beyond his control.  Here, the appellant 
has not yet begun his program of education under Chapter 35, 
and so this delimiting date extension option is also not 
available to him.

In the appellant's notice of disagreement, dated in January 
2004, the appellant stated that he realized that because he 
had already turned 26 years old by the time his father 
received a permanent and total disability rating based on 
service-connected disability in July 2002, he was not 
eligible for benefits under conventional rules.  However, the 
appellant stated that he was currently working as a teacher 
at an inner-city school and was helping that school improve 
in the state rankings.  The appellant indicated that in order 
to continue his career as a teacher, he was taking graduate 
level classes.  However, he noted that on his current 
teacher's salary, it was going to be financially difficult 
for him to continue his education.  Thus, the appellant 
requested that he be allowed educational assistance benefits 
as an exception to the general rule because of his unique 
circumstances.  

In this case, while the Board is very aware of the 
appellant's arguments and concerns, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  As the 
appellant was born in November 1975, he reached his 26th 
birthday prior to the July 9, 2002, effective date of the 
veteran's total and permanent disability award.  The law is 
clear that no person is eligible for educational assistance 
if he reaches the age of 26 prior to the effective date of a 
finding of permanent and total service-connected disability.  
See 38 C.F.R. § 21.3040(c).  Therefore, the Board finds that 
the appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  
Sabonis, 6 Vet. App. at  426 (1994).  The Board has carefully 
reviewed the entire record in this case.  Where the law, 
rather than the facts, however, is dispositive, the benefit 
of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
(West 2002) are not for application.


ORDER

Eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


